963 A.2d 904 (2008)
Barry HIGHTOWER and Florence Hightower, Respondents
v.
WARRINGTON TOWNSHIP, a/k/a Warrington Township Municipal Authority, Petitioner.
No. 13 MAL 2007.
Supreme Court of Pennsylvania.
December 23, 2008.


*905 ORDER

PER CURIAM.
AND NOW, this 23rd day of December 2008, the Petition for Allowance of Appeal is GRANTED, the decision of the Commonwealth Court is VACATED, see Reid v. City of Philadelphia, 957 A.2d 232 (Pa. 2008), and the matter is REMANDED for the Commonwealth Court to address applicability of the sidewalk exception to the Political Subdivision and Tort Claims Act, 42 Pa.C.S. § 8542(b)(7).